Citation Nr: 0631117	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  00-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a November 1966 rating action which assigned a 
noncompensable rating with a grant of service connection for 
a right facial disorder, then characterized as a right 
maxilla fracture, was clearly and unmistakably erroneous 
(CUE)?

2.  Entitlement to an effective date prior to September 29, 
1999, for the grant of an increased rating from zero to 40 
percent disabling for residuals of a right maxilla fracture 
with limitation of temporomandibular articulation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from February 1963 to August 
1966.

The appeal arises from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, granting a 40 percent rating effective 
from September 29, 1999, for residuals of a right maxilla 
fracture with limitation of temporomandibular articulation.

The appeal also arises from a March 2000 rating decision that 
found that the November 1966 RO decision which granted 
service connection for residuals of a right maxilla fracture, 
was not clearly and unmistakably erroneous (CUE) in assigning 
a noncompensable rating for that disorder.

The Board issued a decision in September 2001 denying both 
claims on appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2004, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication.  As a 
result, the Board remanded the case in December 2004 to the 
RO for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated September 2006, the veteran, through 
his representative requested that he be scheduled for a 
Travel Board hearing to be held at the RO before a Veterans 
Law Judge.  That hearing has not yet been scheduled.



Accordingly, this case is hereby remanded to the RO for the 
following actions:

The RO should schedule a Travel Board 
hearing for the appellant to be held at 
the RO before a Veterans Law Judge in 
accordance with 38 C.F.R. §§ 19.75, 
20.704 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



